DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable by Rha et al. (US 2013/0169655 A1) in view of C.R. et al. (U.S. 2016/0091941 A1).
Regarding Claim 1, Rha discloses a graphics processing device comprising circuit chips and an external circuit, each of the circuit chips being a system on a chip (SoC) (Rha, [0033] “FIG.1, a system on chip (SOC) generally used for a display apparatus”, and the circuit chips being configured to cooperate and including a first SoC and a second SoC (Rha, [0012] “an electronic system including a first SOC, a connection unit which connects a second SOC to the first SOC”  wherein: 
the first SoC includes: 
a first graphics processing unit (GPU) (Rha, [0034] “FIG. 1, the SOC 1 includes a graphic processing unit (GPU) 12” configured to divide to-be-processed data into multiple input parts including a first input part and a second input part in a performance- enhancing mode, and to process the first input part to generate and output first output data in the performance-enhancing mode (Rha, [0079] “FIG. 8, the electronic system 600 includes control data input/output through at least one connection unit, such as first connection unit 611, second connection unit 612, and the third connection unit 613 to which at least one I/O device, such as first I/O device P1, second I/O device P2, and third I/O device P3, is connected” ; and 
a first connection unit coupled to the first GPU (Rha, Fig. 2, [0050] “The first functional block 110 may include a CPU 111, a GPU 112” Rha teaches a first connection unit (200) is coupled to the first GPU (112) of the first SOC, and configured to transmit the second input part to the second SoC via the external circuit in the performance-enhancing mode, and further configured to receive second output data from the external circuit to forward the second output data in the performance-enhancing mode (Rha, [0079] “FIG. 8, control data input/output through at least one connection unit, such as first connection unit 611, second connection unit 612” and Fig. 2, [0053] “the second bus network 420 and ultimately enables the second functional block 120 and the third functional block 410 to transmit and receive various types of control signals, data signals or image signals” and [0063] “the external second SOC 400 providing an enhanced function is connected to the electronic system 1000 to serve a more updated function than the existing SOC 100” and [0055] “FIG. 4, the first interface 210 includes a first packing unit 211 packing data transmitted from the first SOC 100 to the second SOC 400 and a first de-packing unit 213 unpacking packed data transmitted from the second SOC 400 to the first SOC 100” Rha teaches a first connection unit (200) is connected to I/O device to transmit (or receive) the second input part (the second functional block) to the second SOC (400) via an enhanced function to serve updating the first SOC (referred as to a performance-enhancing mode) and receive a second output data (e.g. unpacking data 213, Fig. 4) transmitted from the second SOC (400) to the first SOC (100) in the performance-enhancing process.
the external circuit is set outside any of the first SoC and the second SoC (Rha, Fig. 2, [0037] “The electronic system 1000 includes a first SOC 100, a first connection unit 200, a second connection unit 500 which corresponds to the first connection unit 200, and a second SOC 400” Fig. 2 shows the second SOC (400) is an external circuit is set outside any of the first SOC (100); and the second SoC includes: 
a second connection unit configured to receive the second input part from the external circuit in the performance-enhancing mode, and further configured to transmit the second output data to the first SoC via the external circuit in the performance-enhancing mode (Rha, [0079] “FIG. 8, control data input/output through at least one connection unit, such as first connection unit 611, second connection unit 612” and Fig. 2,[0037]  “The electronic system 1000 includes a first SOC 100, a first connection unit 200, a second connection unit 500 which corresponds to the first connection unit 200, and a second SOC 400” and [0063] “the external second SOC 400 providing an enhanced function is connected to the electronic system 1000 to serve a more updated function than the existing SOC 100” Rha teaches a second connection unit includes I/O receives the second input part (the second functional block) to the second SOC (400) via an enhanced function to serve updating the first SOC (referred as to a performance-enhancing mode) and transmit the second output data (the third functional block) to the first SOC in the performance-enhancing result; and 
a second GPU coupled to the second connection unit, (Rha, Figs. 2, 3, [0051] “The second SOC 400 may include the third functional block 410, the third functional block 410 includes an upgraded GPU 412” Rha teaches a second GPU (412) coupled to the second connection unit (500) and configured to receive and process the second input part to generate the second output data in the performance- enhancing mode, and then output the second output data to the second transceiver circuit in the performance-enhancing mode Fig. 2, [0037]  “The electronic system 1000 includes a first SOC 100, a first connection unit 200, a second connection unit 500 which corresponds to the first connection unit 200, and a second SOC 400” and [0063] “the external second SOC 400 providing an enhanced function is connected to the electronic system 1000 to serve a more updated function than the existing SOC 100” Rha teaches a second connection unit includes I/O receives the second input part (the second functional block) to the second SOC (400) via an enhanced function to serve updating the first SOC (referred as to a performance-enhancing mode) and transmit the second output data (the third functional block) to the first SOC in the performance-enhancing result;
However, Rha does not explicitly teaches a first SOC and second SOC include a first transceiver circuit and a second transceiver circuit couple with first GPU and second GPU.
C.R. teaches a first SOC and second SOC include a first transceiver circuit and a second transceiver circuit couple with first GPU and second GPU (C.R., [0002] “High speed serial input/output interface circuits (HSIOs) can play a major role in integrated circuits such as processors or systems on chip (SoC)” and [0084] [0085] “FIG. 11, SoC 1100 includes a central processor unit (CPU) domain 1110, a GPU domain 1120. A DSP unit 1130” and Fig. 12, [0092] “To enable communications to be transmitted and received, various circuitry may be coupled between baseband processor 1205 and an antenna 1290. Specifically, a radio frequency (RF) transceiver 1270 and a wireless local area network (WLAN) transceiver 1275 may be present” and [0109] “FIG. 15, multiprocessor system 1500 includes a first processor 1570 and a second processor 1580 coupled via a point-to-point interconnect 1550” C.R. teaches a multiprocessor system 1500 includes a first processor 1570 and a second processor 1580 (or systems on chip (SoC), each SoC (processor) includes a GPU, CPU, DSP and couples with a first transceiver (RF) and a second transceiver (WLAN).
Rha and C.R. are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of a connection unit of Rha to combine with a transceiver (as taught by C.R.) in order to transmit and receive data via a transceiver because C.R. can provide multiprocessor system 1500 includes a first processor 1570 and a second processor 1580 (or systems on chip (SoC) couple with a first transceiver (RF) and a second transceiver (WLAN) (C.R., [0029], [0034], [0039]). Doing so, it may relate to high performance IO, namely the desire to operate such interfaces at low power and the desire to enable high speed operation for maintaining and increasing performance (C.R., [0002]).
Regarding Claim 2, the graphics processing device of claim 1, Rha does not explicitly teach wherein when the first GPU processes the first input part, the first GPU stores first cache data related to the first input part in a first cache memory; when the second GPU processes the second input part, the second GPU stores second cache data related to the second input part in a second cache memory; and the first cache data and the second cache data are incoherent.  
However, C.R. teaches wherein when the first GPU processes the first input part, the first GPU stores first cache data related to the first input part in a first cache memory; when the second GPU processes the second input part, the second GPU stores second cache data related to the second input part in a second cache memory; and the first cache data and the second cache data are incoherent (C.R. [0109] “FIG. 15, multiprocessor system 1500 includes a first processor 1570 and a second processor 1580 coupled via a point-to-point interconnect 1550” and [0062] “Physical processor 1100, as illustrated in FIG. 8, includes two cores, cores 1101 and 1102” and [0069] cores 1101 and 1102 share access to higher-level or further-out cache 1110, which is to cache recently fetched elements, higher-level cache 1110 is a last-level data cache—last cache in the memory hierarchy on processor 1100” and [0084] [0085] “FIG.11, SoC 1100 includes a GPU domain 1120” C.R teaches a first GPU of a SoC 1100 (or first processor 1570) stores caches of cores fetched in the memory (1532) and a second GPU of a SoC (or second processor 1580) stores caches of cores fetched in the memory (1534).
Rha and C.R.  are combinable see rationale in claim 1.
Regarding Claim 10, Rha as modified discloses the graphics processing device of claim 1, wherein both the first SoC and the second SoC are packaged chips set on a circuit board, and the external circuit is a part of the circuit board (Rha, [0006] “The display apparatus has an embedded image processing board configured as a circuit including various kinds of chip sets” Rha teaches both the first SOC and the second SOC are circuits including various kinds of chip sets.
Regarding Claim 11, Rha  as modified discloses the graphics processing device of claim 10, wherein the external circuit includes a signal transmitting circuit of the circuit board (Rha, [0121] “The first image signal input unit 710, the first image processing unit 730, may be provided on a single image processing board. Alternatively, these components may be disposed on a plurality of Printed Circuit Boards (PCBs) connected to communicate with each other” and [0122] “The first image signal input unit 710 transmits an image signal and/or a broadcast signal received from at least one image source to the first image processing unit 730” Rha teaches including a signal (image signal) transmitting on a Printed Circuit Board (PCB).
Regarding Claim 12, the graphics processing device of claim 1, Rha does not explicitly teaches wherein both the first SoC and the second SoC are non-packaged dies included in a semiconductor package, and the external circuit is a part of the semiconductor package.  
However, C.R teaches wherein both the first SoC and the second SoC are non-packaged dies included in a semiconductor package, and the external circuit is a part of the semiconductor package (C.R. [0018] “a processor, SoC or other integrated circuit (IC), can be controlled based on detection of process variation of a given semiconductor die that forms the device” C.R. teaches both the first/second SOC are non-packaged dies or semiconductor dies.
Rha and C.R. are combinable see rationale in claim 2.
Regarding Claim 13, Rha as modified discloses the graphics processing device of claim 12, wherein the external circuit includes at least one of the following: at least one connection pad; at least one connection wire (Rha, “[0158] The upgrade apparatus 800 may be connected to the display apparatus 700 via a wire-based network” ; at least one conducting ball; and at least one transmission line formed on a surface of a substrate of the semiconductor package or included in the substrate (Rha, [0091] “[0091] the CPU 660, the first I/O controller 620, the second I/O controller 630… may be provided as a plurality of chips arranged on at least one substrate” Rha teaches the external circuit includes at least one connection wire (connected wire-based network) and at least one transmission line on a surface include in the substrate (CPU, controller are formed (arranged) on a substrate.
Regarding Claim 14, Rha as modified discloses the graphics processing device of claim 1, wherein each of the first SoC and the second SoC is a television SoC (Rha, [0005] “the display apparatus may include a television (TV) and a monitor” Rha teaches the first SOC and second SOC is a television SOC.
Regarding Claim 15, Rha as modified discloses the graphics processing device of claim 14, wherein the first GPU transmits a control signal to the second GPU to ensure that the second GPU receives and processes the second input part in an expected manner (Rha, Fig. 3, [0041] “The first connection unit 200 may include a first interface 210 as shown in FIG. 3, which is used to perform communication between the first SOC 100 and the second SOC 400” and [0051] “The second SOC 400 may include an upgraded GPU 412 having a more upgraded specification than the GPU 112 of the first functional block 110” and [0053] “The first interface 210 is an exclusive interface to enable communication between the first bus network 130 and the second bus network 420 and ultimately enables the second functional block 120 and the third functional block 410 to transmit and receive various types of control signals, data signals or image signals” Rha teaches the first GPU (112) transmits a signal data to the second GPU (412) for upgrading via an interface (210, 510) and control signals.
Regarding Claim 16, Rha as modified discloses the graphics processing device of claim 1, wherein the first SoC and the second SoC have same circuit configurations, the first SoC functions as a main SoC, and the second SoC functions as a performance-enhancing SoC (Rha, Fig. 2, [0053] “the upgraded GPU 412, the upgraded DSP 413, and the upgraded peripherals 414 of the third functional block 410 perform functions of the first functional block 110 instead, thereby achieving upgraded performance” Rha teaches the first SOC (100) functions as a main SOC and the second SOC (400) functions with the upgraded GPU (412) as a performance-enhancing.
Regarding Claim 17, Rha as modified discloses the graphics processing device of claim 1, wherein the second SoC is disabled in a normal mode and is enabled in the performance-enhancing mode, and a first processing capability demand in the normal mode is lower than a second processing capability demand in the performance-enhancing mode (Rha, Fig. 3, [0053] “the upgraded GPU 412, the upgraded DSP 413, and the upgraded peripherals 414 of the third functional block 410 perform functions of the first functional block 110 instead, thereby achieving upgraded performance” and [0063] “the external second SOC 400 providing an enhanced function is connected to the electronic system 1000 to serve a more updated function than the existing SOC 100” and Fig. 9, [0169] “when it is detected that the upgrade apparatus 800 is connected to the upgrade apparatus connection unit 760, the first controller 740 of the display apparatus 700 may stop operations of the first image signal input unit 710…and a second output signal output by the second image processing unit 820 may be transmitted to the display unit 770 through the upgrade apparatus connection unit 760 of the display apparatus 700” Rha teaches the second SOC (400) stops operation of normal mode of the first image signal input in order to perform upgrade performance-enhanced function on the external second SOC and the normal mode is lower than the upgraded capability in the performance-enhancing mode.
Regarding Claim 18, Rha discloses the graphics processing device of claim 17, wherein in the normal mode the second SoC is disabled according to at least one of the following: user setting (Rha, [0063] “Accordingly, a user may utilize an electronic system 1000 with entirely upgraded functions by using an external SOC, such as the second SOC 400” Rha teaches the second SOC enhanced function is set up by an user; a current performance index of the first GPU; and a type of the to-be-processed data.  
Claims 3, 4, 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Rha et al. (US 2013/0169655 A1) in view of C.R. et al. (U.S. 2016/0091941 A1) and further in view of Surti et al. (U.S. 2018/0300045 A1).
Regarding Claim 3 the graphics processing device of claim 1, Rha as modified does not explicitly teach wherein the first output data includes first rendering data, the second output data includes second rendering data, and the first SoC executes a software to superimpose the first rendering data and the second rendering data.  
However, Surti teaches wherein the first output data includes first rendering data, the second output data includes second rendering data, and the first SoC executes a software to superimpose the first rendering data and the second rendering data (Surti, Figs. 2A, 4A, [0048] “the parallel processor 200 is configured to perform graphics processing operations…The parallel processing unit 202 can transfer data from system memory via the I/O unit 204 for processing. During processing the transferred data can be stored to on-chip memory” and [0049] “enable distribution of the graphics processing operations to multiple clusters 214A-214N of the processing cluster array 212, a first portion may be configured to perform vertex shading and topology generation, a second portion may be configured to perform tessellation and geometry shading, to produce a rendered image for display” and [0127] “FIG. 6, an active window may be rendered (e.g., illuminated) more than an inactive portion of the display (where the active portion is relatively darker when compared with the active portion, e.g., to reduce brightness of the display)” and [0128] “the active window can be overlaid with a plurality of different brightness regions (e.g., darken the inactive areas of the active window to save power for outside use or when inactive portions of the active window are of no interest to the user)” Surti teaches a parallel processors (GPUs, Fig. 4A) perform rendering via the I/O unit and multiple clusters to produce first rendering data (e.g. first portion) and second rendering data (e.g. second portion) on a rendered image for display. The active portion (1st rendering data) and the darken inactive portion (2nd rendering data) can be overlaid on the image (Fig. 6).
Rha, C.R. and Surti are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of a connection unit of Rha to combine with rendering on different regions on the display (as taught by Surti) in order to output first rendering data and second rendering data and superimpose first rendering data and second rendering data because Surti can provide a parallel GPUs perform rendering via the I/O unit and multiple clusters to produce first rendering data (e.g. first portion) and second rendering data (e.g. second portion) on a rendered image for display. The active portion (1st rendering data) and the darken inactive portion (2nd rendering data) can be overlaid on the image (Fig. 6) (Surti, Figs. 2A, 4A [0048], Fig. 6, [0127]). Doing so, it may provide an efficient power management can have a direct impact on efficiency, longevity, as well as usage models for electronic devices (Surti, [0002]).
Regarding Claim 4, Rha as modified discloses the graphics processing device of claim 3, wherein the first rendering data and the second rendering data include two of the following: image data indicative of a user input message; photographic data; image data of a first game; and image data of a second game (Rha, [0066] “the smart TV provides a user with various contents, e.g., application programs capable of providing games” and [0170] “a first image corresponding to the first output signal may be displayed as a main screen or sub-screen on the display unit 770. At the same time, when receiving the broadcast signal or image signal through the second image signal input unit 850, the upgrade apparatus 800 processes the signal in the second image processing unit 820 and transmits a second output signal to the display unit 770” Rha teaches a TV smart can provide first image data of a first game and second image data of a second game.
Regarding Claim 8, Rha as modified discloses the graphics processing device of claim 1, wherein the first output data includes first rending data; the second output data includes second rendering data; the first SoC superimposes the first rendering data and the second rendering data, and 
Claim 8 is substantially similar to claim 3 is rejected based on similar analyses.
shows the first rendering data with a first on-screen display (OSD) layer and shows the second rendering data with a second OSD layer (Rha, [0103] “the display apparatus 700 may display images, such as on-screen display (OSD) based on signals or data received from various types of image sources” a combination of Rha and Surti can be used to teaches shows the first/second rendering data (as taught by Surti) with a first/second on-screen display (OSD) layer (as taught by Rha).
Regarding Claim 9, Rha discloses the graphics processing device of claim 8, wherein the first rendering data and the second rendering data include two of the following: user interface data (Rha, [0103] “a graphic user interface (GUI) for controlling various operations” ; 
However, Rha as modified does not explicitly teach augmented reality (AR) data; and virtual reality (VR) data;
Surti teaches augmented reality (AR) data; and virtual reality (VR) data (Surti, [0158] “Data processing system 1100 can also include augmented reality device, or virtual reality device” Surti teaches a data processing system includes augmented reality data, or virtual reality data.
Rha and Surti are combinable see rationale in claim 3.
Regarding Claim 19, the graphics processing device of claim 1, Rha as modified does not explicitly teach wherein a combination of the first output data and the second output data jointly determine a data amount per unit of time, and the data amount per unit of time exceeds a processing capability of the first GPU per unit of time and also exceeds a processing capability of the second GPU per unit of time.
However, Surti teaches wherein a combination of the first output data and the second output data jointly determine a data amount per unit of time, and the data amount per unit of time exceeds a processing capability of the first GPU per unit of time and also exceeds a processing capability of the second GPU per unit of time (Surti, [0168] “a display controller 1211 is coupled with the graphics processor 1208 to drive graphics processor output to one or more coupled displays” and [0104] “where the graphics acceleration module 446 is shared by multiple processes and partitions: time-sliced shared” and [0105] “An application's job request is guaranteed by the graphics acceleration module 446 to complete in a specified amount of time” and [0111] “At the same time, the ability to access GPU attached memory 420-423 without cache coherence overheads can be critical to the execution time of an offloaded computation” Surti teaches the graphics processor outputs one or more data for display (first and second output data) in a specified amount of time via a time-sliced shared (as a unit of time) and the ability to access GPU attached memory overheads the execution time of an offloaded computation.
Rha and Surti are combinable see rationale in claim 3.
Allowable Subject Matter
Dependent claims 5, 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:
Regarding to dependent claim 5, the closest prior art references the examiner found are Rha et al. (US 2013/0169655 A1) in view of C.R. et al. (U.S. 2016/0091941 A1) have been made of record as teaching: wherein: the first SoC includes: a first graphics processing unit (GPU) configured to divide to-be-processed data into multiple input parts including a first input part and a second input part in a performance- enhancing mode, and to process the first input part to generate and output first output data in the performance-enhancing mode (Rha, Fig. 1, [0034], Fig. 8, [0079]); a first transceiver and a second transceiver (C.R., [0002] Fig. 11, [0084] 0085), recited in claim 1.
 However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining 
“wherein the first SoC executes an interrupt service routine (ISR) to store the second rendering data in a data storage circuit according to an interrupt request from the second SoC; and the first SoC executes the software to retrieve the second rendering data from the data storage circuit, and then superimposes the first rendering data and the second rendering data” recited in claim 5.
Claims 6, 7 are objected because they depend on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Xiao et al. (U.S 2020/0043122 A1) and Srivastava et al. (U.S. 2017/0286360 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        


/SING-WAI WU/Primary Examiner, Art Unit 2611